Citation Nr: 0712991	
Decision Date: 05/02/07    Archive Date: 05/15/07

DOCKET NO.  04-41 728A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Rose, Counsel 

INTRODUCTION

The veteran had active military service from April 1943 to 
February 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The veteran subsequently perfected 
this appeal.  The veteran testified before the undersigned 
Veterans Law Judge (VLJ) in February 2007.  The veteran's 
motion for advancement on the docket was also granted in 
February 2007. 


FINDINGS OF FACT

1.  Resolving doubt in the veteran's favor, bilateral hearing 
loss is linked to service.

2.  Resolving doubt in the veteran's favor, tinnitus is 
linked to service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in service.  38 
U.S.C.A. §§ 1110, 1154, 5103-5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2006).

2.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 
1154, 5103-5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is claiming service connection for bilateral 
hearing loss and tinnitus.    
Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Service connection 
may be also granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2006).

Service connection generally requires that a particular 
injury or disease resulting in disability was incurred 
coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the above 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2006).

Service connection will also be presumed for certain chronic 
diseases, including sensorineural hearing loss, if manifest 
to a compensable degree within one year after discharge from 
service.  See 38 C.F.R. §§ 3.307, 3.309 (2006).

In Hensley v. Brown, 5 Vet. App. 155 (1993), the United 
States Court of Appeals for Veterans Claims (Court) stated 
that 38 C.F.R. § 3.385 does not preclude service connection 
for a current hearing disability where hearing was within 
normal limits on audiometric testing at separation from 
service.  Id. at 159.  The Court explained that, when 
audiometric test results at the veteran's separation from 
service do not meet the regulatory requirements for 
establishing a "disability" at that time, the veteran may 
nevertheless establish service connection for a current 
hearing disability by submitting competent evidence that the 
current disability is causally related to service.  Id. at 
160.  The Court cited with approval a medical text, which 
states that the threshold for normal hearing is zero decibels 
to 20 decibels and higher threshold levels indicate some 
degree of hearing loss.  Id. at 157.

Upon review, the evidence demonstrates current bilateral 
hearing loss and a diagnosis of tinnitus.  On the authorized 
audiological evaluation in September 2002, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
45
55
65
LEFT
35
50
55
60
65

The pure tone threshold average for the right ear was 46 
decibels, left ear average was 53.  Speech audiometry 
revealed speech recognition ability of 84 percent in the 
right ear and of 72 percent in the left ear.  The above 
findings demonstrate current bilateral impaired hearing for 
VA compensation purposes.  38 C.F.R. § 3.385 (2006).  In 
addition, a diagnosis of tinnitus is noted in two private 
medical records, dated in April and August 2004, and a VA 
audiological report dated in February 2004.

The record also establishes that the veteran was exposed to 
significant acoustic trauma during service.  The veteran 
testified that he was exposed to air raids by enemy soldiers 
when he assigned to the 98th Naval Construction Battalion in 
Tarawa.  The veteran stated that he was approximately 100 to 
150 feet away from where the Japanese were dropping bombs 
when he was on Tarawa.  

A review of his service personnel records demonstrates the 
veteran had active duty in the Navy during World War II.  His 
military occupational specialty was that of a machinist 
helper.  The veteran's Form DD 214 confirms that he served 
with the 98th Naval Construction Battalion and received the 
Asiatic-Pacific Area Ribbon.  The record indicates that the 
98th Battalion arrived at Tarawa in November 1943 for plans 
to construct a causeway to facilitate the unloading of small 
boats and barges, and to work on clearing the air runways.  
The record clearly shows that there were interruptions by 
enemy air raids during the construction of airstrips.  His 
assertions of exposure to acoustic trauma in service are 
credible.  

In addition, the veteran also testified that he was 
disqualified from performing submarine duty in service.  He 
stated that he was unable to equalize his ears during a dive.  
He recalled bleeding from his ears at the bottom of the 
descent.  Service personnel records confirm that the veteran 
was found unfit for submarine duty in April 1944.   
Specifically, the medical history document indicated that the 
veteran was not physically qualified for submarine duty 
because of his inability to equalize pressure.  

The earliest documented treatment for hearing loss and 
tinnitus is in 2002.  Therefore, bilateral hearing loss is 
not presumed to be related to service.  38 C.F.R. §§ 3.307, 
3.309 (2006).  Thus, the issue is whether the veteran's 
service is related to his current bilateral hearing loss and 
tinnitus.  

There are three etiology opinions as to whether the veteran's 
current bilateral hearing loss and tinnitus are related to 
service:  two reports from two different private physicians 
and one VA examination report performed by an audiologist.  

A private medical report from R. A. B., MD. dated in April 
2004 indicated that the veteran's current hearing loss and 
constant ringing in both ears are as likely as not a result 
of exposure to a high noise environment and the submarine 
incident during service.  Dr. R.A.B. discussed the veteran's 
current hearing and tinnitus problems, and gave a detailed 
account of the veteran's acoustic trauma and submarine 
incident.  

A private medical report from J. W. R., M.D. dated in August 
2004 indicated that the veteran developed bilateral 
sensorineural hearing loss and tinnitus due to his past 
history of tympanic membrane perforation bilaterally in 1944 
involving the submarine incident.  

A VA examination report dated in February 2004 indicated that 
the veteran's current hearing loss was not due to hazardous 
noise exposure, rationalizing that testing revealed gradual 
sloping mild to pronounced hearing loss at all frequencies, 
and not just hearing loss in the high frequencies.  It was 
also opined that the tinnitus was not at least as likely as 
not related to noise exposure in service, but more likely due 
to noise exposure with civilian employment over a period of 
12 years.  

Mindful of the delay between the onset of hearing loss and 
tinnitus and service discharge, the exposure to acoustic 
trauma in civilian life, and considering the positive and 
negative etiology opinions, the Board finds that the evidence 
is in equipoise.  Resolving doubt in the veteran's favor, the 
Board finds that the bilateral hearing loss and tinnitus are 
linked to service.  38 C.F.R. § 3.102 (2006).  Accordingly, 
the Board finds that the veteran is entitled to service 
connection for bilateral hearing loss and tinnitus.   

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  This law eliminated the concept of a well- 
grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and imposed on VA certain notification 
requirements.  Without deciding whether the notice and 
development requirements of VCAA have been satisfied with 
respect to the veteran's service connection claims, it is the 
Board's conclusion that the new law does not preclude the 
Board from adjudicating such service connection claims.  This 
is so because the Board is taking action favorable to the 
veteran by granting the veteran's service connection claims.  
Therefore, a decision at this point poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993).  The agency of original jurisdiction 
will be responsible for addressing any notice defect with 
respect to the rating and effective date elements when 
effectuating the award.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 
Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 (2006) 
(harmless error).


ORDER

Service connection for bilateral hearing loss is granted. 

Service connection for tinnitus is granted. 


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


